Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 17 May 1812
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                     Mon très respectable Ami, 
                      
                        17 mai 1812
                     Je continue de lire votre livre avec un extrême plaisir; et bien plus lentement néanmoins que je ne le voudrais, parce que la nécessité de pourvoir chaque jour aux secours qui devront être donnés à au moins cent milles hommes femmes et enfans, absorbe mon tems et mes forces.
                     Si j’avais un commentaire à faire sur cet excellent Ouvrage, il ressemblerait beaucoup à celui que Voltaire disait applicable à Racine, en mettant admirable au bas de chaque Page.—Tenez le vous pour dit sur chaque pensée, sur chaque expression dont je ne vous parle pas.Quand il se trouve un mot pour lequel je crois avoir autre chose à dire, j’en suis tout surpris, et c’est alors que je vous écris à son sujet.Voici un de ces mots.—Vous dites, Page 207, que „Smith est le premier qui ait remarqué que nos facultés
                      sont notre seule propriété originelle.„
                     Je vous prie, cher et sage Ami, de jetter un nouveau coup d’oeil sur les premières lignes de la Table raisonnée des Principes de l’Economie politique que je vous ai donnée. Vous trouverez qu’elle commence ainsi:„Les sensations de l’Homme, Ses Facultés, Sa volonté, lui appartiennent exclusivement par le decret de la Providence qui le fait être lui.Posseder quelque chose exclusivement et justement, c’est avoir une 
                     Propriété.Tout homme est donc de droit naturelPropriètaire de sa personne. cette Propriété personnellesoumet à des Besoins, donne des droits, impose des devoirs.du 
                     Travail,compris dans l’exercice des droits et l’accomplissement des devoirs,de la Propriété personnelle, résultel’acquisition exclusive et juste des choses propres à satisfaire les besoinsou la Propriété mobiliaire.de l’usage de la  
                     Propriété personnelle„ (qui comprend bien évidemment les Facultés, déjà très explicitement énoncées au premier article) „et de l’emploi de la Propriété mobiliaire„ (acquise par celui de ces facultés) „découlent les premiers Etats naturels de l’Homme.
                     La recherchedes Productions végétales spontanéesLa chasseet la Pêche,l’Educationdes Bestiaux.qui ne supposent encore qu’une vie errante,„après laquelle les Lumieres que le loisir de la vie pastorale a fait acquerir, et la Subsistance abondante qu’ont fourni les troupeaux, ont conduit à un commencement de cultivation, qui s’étendant par les diverses 
                     avances que l’emploi des Facultés et  de 
                      la Propriété mobiliaire a mis à portée de fairea mené les Hommes à la Vie Stable,  à l’acquisition exclusive et juste du terrein 
                     sur lequel ils ont fait ces avances pour le cultiver, c’est-à-dire à la Propriété fonciere, „qui nécessite la Société réguliere 
                     et l’Etablissement d’une Autorité publique.„Cette Table, qui a bien exigé quelques Pensées et quelques études préliminaires, a êté imprimée à Carlsruhe en Allemagne et en caracteres mobiles dans l’année 1772, et l’on en tira quinze cents exemplaires. Elle a êté gravée en France trois ans après, et l’on en a tiré douze cent.
                     Le Livre de Smith est beaucoup plus moderne.—Ce ne sont donc pas ses observations qui nous ont appris que nos Facultés sont notre premier moyen d’acquerir: vérité qui s’applique aux autres Animaux comme à l’Homme.
                     J’ai connu, aimé et réveré Smith en France. Il y a êté comme moi disciple de Quesnay, et il ne le dissimule pas.Je sais bien qu’un disciple de sa force est au nombre de ceux que Dieu et leur génie ont rendu propres à devenir les Instructeurs du Genre humain.Mais dans cette Science importante, où il a si justement marqué, que vous avez toujours cultivée avec tant de succès, et où votre livre vous place à un si haut rang, Smith n’a fait réellement d’autres progrès qui lui soient personnels que ses belles observations sur les avantages de la 
                     division du travail: avantages immenses pour les petites Nations manufacturieres, avantages qui conduisent à rendre les commodités de la vie à meilleur marché, et par elles la culture elle même moins couteuse. Son produit net plus grand, par conséquent son extension plus générale.
                     Cette perfection de l’Industrie, cette maniere de gagner, de mériter Salaire est très précieuse. Il en faut convenir, Sans oublier qu’elle est compensée en partie par le malheur de créer une classe d’hommes faibles, mal-sains, imbeciles, forcés de se dévouer à n’être que des machines remuant d’autres machines, et qui demeurent constamment exposés à tomber dans toutes les horeurs de la misere à chaque changement de mode, à chaque interruption de commerce, à chaque calamité de guerre. La France a déja trop de ces gens là. L’Angleterre en a beaucoup trop. Je gémis de voir les Americains entrainés par leurs circonstances politiques à tourner leurs capitaux et leur industrie  vers ce genre de travaux qui font non pas produire mais acquerir des Richesses; et n’en font acquerir que par quelques Capitalistes, à la triste charge d’avoir ensuite des indigens que l’on peut soulager, dont on peut adoucir la vieillesse et secourir les infirmités par des caisses
				d’épargne, sans pouvoir jamais leur procurer autant d’esprit, de santé, d’aisance, de morale et de bonheur qu’aux Propriétaires des terres, aux cultivateurs et aux savans.Cette classe d’ouvriers des grandes Fabriques où le travail est autant divisé qu’il puisse l’être ne constitue aucune félicité, ni aucune puissance; elle est un danger pour les Nations. Elle n’oppose et ne peut opposer aucune résistance aux Conquerans. C’est principalement pour elle et souvent par elle que les Tyrans font la loi.Quand on est donc le maitre de choisir pour un Peuple l’emploi de ses capitaux et de ses facultés, il faut y avoir en prospérité la fabrique du Pain, celles du vin, du cidre, des legumes, des fruits, des paturages, de la viande, du cuir, des maisons chaudes, aërées, salubres, et laisser les autres Arts aux pays et aux climats stériles dont les habitans sont bien obligés de se faire Salariés, puisqu’ils ne peuvent pas être Salarians.Je vous embrasse avec respect et tendresse
                     DuPont (de nemours)
                        Je vous prie avec instance de m’envoyer un autre exemplaire de votre livre pour que je puisse rendre celui de Mr Warden, et le traduire à l’usage de vos Louisianiens et de vos Canadiens car ce n’est pas un livre ouvrage qu’on puisse actuellement introduire en Europe. Editors’ Translation
                     My very respectable Friend,
                     
                        17 May 1812
                     I continue to read your book with great pleasure, but more slowly than I would like, because the duty of providing daily assistance to at least one hundred thousand men, women and children uses up my time and energy.
                     If I had to make a comment on this excellent work, it would be very much like the one Voltaire applied to Racine when he placed admirable at the bottom of every page.—Consider it done for each thought, each formulation which I do not mention here.When I think I have something to say about some specific phrase, I am very surprised, and it is then that I write you about it.Here is one of those places.—You say, on page 207, that “Smith is the first to have noted that our faculties  
                     are our only original property.”
                     Please, my dear and wise friend, have another look at the first lines of the table raisonnée des principes de l’économie politique that I gave you. You will find that they start like this:“Man’s sensations, his 
                     faculties, his will, belong to him alone by decree of Providence, which makes him who he is.To possess something exclusively and justly means to own a 
                     property. Therefore each man is by natural rightthe owner of his own person.this personal property subjects its owner to needs, gives him rights, and imposes duties.From 
                     workone learns how to exercise one’s rights and  fulfill one’s duties, from personal property comesthe just and exclusive acquisition of things that will satisfy needs,or movable property.from the use of  
                     personal property” (which, of course, includes faculties already quite explicitly stated in the first article) “and from the use of movable property” (acquired through the use of those faculties) “follow mankind’s first natural states,
                     gatheringof wild foodstuffshunting and fishing,domestication of animals. which still implies a nomadic life” Thereafter, the Enlightenment resulting from the leisure of pastoral life and the abundant subsistence provided by the herds led to a beginning of cultivation, which, expanding through various 
                     advances that the use of the faculties and of 
                     movable property made possible led men to sedentary life, to the just and exclusive acquisition of land that they improved so as to farm it, that is to say landed property, “which is necessary for  orderly societyand the establishment of  public authority.”This table, which necessitated some thought and preliminary study, was set from type in the year 1772 in Karlsruhe, Germany, and fifteen hundred copies were printed. It was later engraved in France, and twelve hundred copies were printed.
                     Smith’s book is much more recent.—His observations  therefore are not what taught us that our faculties are our first means of acquisition: a truth that applies as much to other animals as it does to man.
                     I knew, loved and revered Smith while he was in France. He was a disciple of Quesnay, as I was myself, and he does not try to hide it.I know that so talented a disciple is one of those on whom God and their own genius have called to become mankind’s teachers.But in this important science, in which he so justly left his mark, a science that you have always cultivated with so much success and in which your book ranks you highly, Smith did not really make any progress other than in his beautiful observations on the advantages of the 
                     division of labor: a system that gives immense advantages to small manufacturing nations, advantages which result in the necessities of life becoming less expensive, and thus culture less costly. The net yield is greater and its distribution consequently more widespread.
                     We must admit that this improvement of industry, this way of earning and deserving a salary is very valuable, without forgetting that it is accompanied to some extent by the unfortunate creation of a class of men who are weak, in bad health, stupid, forced to make themselves into machines that move other machines, and constantly exposed to the danger of falling into all the horrors of destitution with every change of fashion, every interruption of commerce, every calamity of war. France already has too many of these people. England has far too many. It pains me to see the American people driven by political circumstances into investing their capital and their industriousness in that kind of work, which contributes not 
			 to producing, but to acquiring riches, such acquisition accruing to a few capitalists, along with the burden of assisting the poor, whose misery in old age and whose infirmities can be eased with the aid of savings banks, but who cannot be
			 provided with the spirit, health, affluence, morality, and happiness enjoyed by landowners, farmers, and scholars.This class of workers in large factories, where labor is subdivided as much as it can be, lacks either any cause for happiness or any power: it is dangerous to all nations. It does not and cannot offer any resistance to conquerors. It is mostly for it and through it that tyrants rule.One free to direct the best use of a people’s capital and its faculties will focus on the production of bread, wine, cider, vegetables, fruit, pasturelands, meat, leather, and warm, well-ventilated, and healthy houses, leaving other arts to sterile climates and countries whose inhabitants must make themselves employees, since they cannot become employers.I embrace you with tenderness and respect
                     DuPont (de nemours)
                        I most urgently beg you to send me another copy of your book, so that I may return Mr. Warden’s to him and also have it translated for the use of the people of Louisiana and Canada, because it is not the sort of work that can be circulated in Europe at present.